Citation Nr: 0934275	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for residuals of a 
right hand injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk

INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, denying service connection for bilateral 
hearing loss and bilateral tinnitus.  In July 2007, the 
Veteran submitted a notice of disagreement and subsequently 
perfected his appeal in May 2008.

In December 2001, the Veteran filed claims of entitlement to 
service connection for a back disability and a right hand 
disability.  In May 2002, the Veteran submitted a notice of 
disagreement.  A review of the claims file finds no statement 
of the case was issued in response to the May 2002 notice of 
disagreement.  Because the filing of a notice of disagreement 
initiates appellate review, these claims must be remanded for 
the preparation of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for bilateral 
hearing loss, residuals of a back injury, and residuals of a 
right hand injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will 
be notified if any further action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
bilateral tinnitus is the result of a disease or injury in 
active duty service.





CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
November 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio at 187.

Further, the November 2006 letter informed the Veteran of how 
VA determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The record indicates that the Veteran underwent a VA 
audiological examination in May 2007 and the results from 
that examination have been included in the claims file for 
review.  The examination involved a review of the claims 
file, a thorough examination of the Veteran, and an opinion 
that was supported by sufficient rationale with regard to 
tinnitus.  Therefore, the Board finds that the examination is 
adequate for determining service connection for tinnitus.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds.

II. Merits of the Claim

The Veteran claims that he has tinnitus as a result of his 
active military service.  Specifically, he contends that he 
has had ringing in his ears from the time of discharge.  He, 
therefore, believes that service connection is warranted.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, that an injury or disease occurred in service is not 
enough; there must also be a chronic disability resulting 
from that injury or disease.  If there is no showing of the 
chronic disability during service, then a showing of 
continuous symptoms after service is required to support a 
finding of chronicity.  See 38 C.F.R. § 3.303(b) (2008).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2008).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A review of the medical evidence of record does not show the 
Veteran has a current diagnosis of tinnitus.  Additionally, 
in the May 2007 VA audiological examination report, the VA 
examiner noted that the Veteran specifically denied having 
tinnitus.  Without medical evidence of a current diagnosis of 
tinnitus, the Veteran does not meet the first requirement of 
Hickson.  See Hickson, supra.  Thus, service connection for 
tinnitus may not be granted.  See Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

As the Veteran has failed to satisfy the first element of 
Hickson, the Board finds the questions of in-service disease 
or injury and medical nexus to be irrelevant.

Accordingly, the Board finds that the claim of entitlement to 
service connection for tinnitus must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008); see also Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.




REMAND

The Veteran also seeks entitlement to service connection for 
bilateral hearing loss, residuals of a back injury, and 
residuals of a right hand injury.  He contends that his 
diagnosed bilateral hearing loss is the result of in-service 
acoustic trauma.  He further contends that he has a back 
disability and a right hand disability that are the result of 
in-service injuries.

With regard to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, the May 2007 VA 
examination report is not sufficient to render a decision.  
The May 2007 VA examiner noted uncertainty about the 
reliability of the enlistment and discharge audiograms.  
Further, the examiner failed to comment on the April 1964 
service treatment record referencing the Veteran's complaints 
of decreased sensation over the right temporal area.  See VA 
examination report, May 10, 2007.  In light of these 
deficiencies, the May 2007 VA examiner's opinion is not 
sufficient to render a decision.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described above, the Veteran's claim of entitlement to 
service connection for bilateral hearing loss must be 
remanded for clarification of the May 2007 VA examiner's 
opinion.

As noted above, there is no evidence in the claims file to 
indicate that the RO issued a statement of the case in 
response to the Veteran's May 2002 notice of disagreement.  
Therefore, the issues of service connection for residuals of 
a back injury and residuals of a right hand injury must be 
remanded to the RO to issue a statement of the case.  See 
Manlincon, supra.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be 
returned to the original May 2007 VA 
audiological examiner, if possible, for 
clarification of the opinion.  
Specifically, the examiner should review 
all service treatment records, including 
the April 1964 record referenced above, 
and comment on their relevance to the 
Veteran's current hearing loss.  
Additionally, the examiner should clarify 
the conclusion that it is not at least as 
likely as not that the Veteran's hearing 
loss is related to service, in light of 
the uncertainty about the reliability of 
the enlistment and discharge audiograms.  
The Veteran may be recalled for 
examination, if deemed necessary.

If the May 2007 VA examiner is 
unavailable, the Veteran should be 
afforded an audiological examination with 
another examiner.  All indicated studies 
should be performed.  The claims folder 
should be provided to the examiner for 
review of pertinent documents therein in 
connection with the examination, and the 
examination report should reflect that 
such a review was conducted.  The examiner 
should provide an opinion as to the 
likelihood that the Veteran's current 
hearing loss is causally related to 
military service.  The examiner should 
discuss inservice treatment records and 
the May 2007 VA examiner's opinions.  A 
complete rationale should be provided for 
any opinion offered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  Provide the Veteran and his 
representative with a statement of the 
case regarding his claims of entitlement 
to service connection for residuals of a 
back injury and residuals of a right hand 
injury.  They should be advised of the 
time period in which to perfect an appeal.  
If the Veteran perfects an appeal, the 
case should then be returned to the Board 
for further appellate consideration.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for bilateral hearing loss 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


